Title: From George Washington to Jeremiah Wadsworth, 3 February 1777
From: Washington, George
To: Wadsworth, Jeremiah



Sir
Head Quarters Morris town 3d Feby 1777

The present unsettled State of the Commissary’s department in this quarter, makes me fearful, that unless some Measures are fallen upon to reconcile the jarring Interests of these who act, or pretend to act, under the Appointments of Colo. Trumbull, that the Army will in a little while want Supplies of every kind.
When I ordered the Army to pass into Jersey, the last time, they were delayed two days for want of provisions, and when they got a small Supply, and arrived at Trenton, I could neither find Commissary nor issuing Officer, the Soldiers were obliged to kill the Cattle which they accidentally found there and to serve out some salt provisions which had been left in the Town by the Enemy. Mr Ogden and Mr Dunham had prior to this, acted as Commissaries.

In this distressed Situation I was advised by several Gentlemen to apply to Mr Thomas Lowrey as the most likely person, to throw an immediate Supply of provisions, I did apply, and the provisions were immediately sent in. Soon after my Arrival at this place, Mr Carpenter Wharton came here, and informed me, that he was so busily employed in laying up the great Magazines in pennsylvania and to the Southward, that he could not possibly attend to the Supply of the Army in Jersey, but that I might depend upon Mr Lowrey for every thing. Mr Lowrey undertook this, and Mr Matthew Irwin was fixed as issuing Commissary. Matters being thus arranged, I expected all things would go on smoothly in future and that I should hear no more Complaints.
Mr Ogden and Mr Dunham came to me and talked much of their being ill used, in being displaced, and the preference given to Lowrey, but I told them very shortly, that I was determined to have those in Office who were most likely to serve me best. But I foresaw an inconvenience, which I am apt to think has happened, and that is, that Ogden and Dunham would throw every obstacle in Lowrey’s Way.
A day or two ago Mr Irwin, the issuing Commy came to me and informed me that neither Mr Lowrey nor Mr Wharton took care to keep him supplied, and that had he not purchased many Articles himself, the Army would have been intirely destitute. He likewise shewed me a letter from his Brother in philada who was ordered to purchase Rum, Soap Candles &ca for the Army. Wharton went to him and charged him to desist, as he had no right to purchase any thing for the Army. By this Means the Supply was stopped, as Wharton never sent up the Articles. Thus you see Sir to what a Situation I am likely to be reduced. As Colo. Trumbull has sent you to look into the Business of his department in this quarter, I must beg you to take the trouble to see Lowrey and know what is the Reason of his Conduct, and if there should be a Necessity, that you would likewise endeavour to go on to Wharton at Philada and endeavour to settle Matters some how or other, till Mr Trumbull can come and regulate the Department thoroughly. If you should go to Philada I desire you to shew this Letter to Mr Morris and the Committee of Congress and take their Advice upon the Matter. I am Sir Yr most obt Servt

Go: Washington

